DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Zillmann et al., (US 2014/0092574) in view of Mano et al., (US 2010/0117779) and further in view of Yokoyama et al. (US 2008/0143468), not disclosing or suggesting, novel features of claims 1-11 and 26 as detailed below have been considered and are persuasive.
Examiner has reviewed the reviewed the Applicant submitted amendment of 5/20/2022.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment is made for consistency, since independent claims 1 and 26 recites a “conductive through-hole”, subsequent reference to the “conductive through-hole” and in the dependent claims should have the same spelling to avoid confusion.
In claim 1, please replace as follows: 
“An inductor, comprising; 
a substrate core, the substrate core having an uppermost surface; 
a conductive through-hole through the substrate core; and 
a magnetic sheath around the conductive through-hole, the magnetic sheath having an uppermost surface above the uppermost surface of the substrate core, wherein the magnetic sheath is separated from the conductive through-hole by a barrier layer that is formed over an inner surface of the magnetic sheath and over first and second surfaces of the magnetic sheath, the barrier layer further vertically overlapping with the substrate core.”  
In claim 26, please replace as follows: 
“An inductor, comprising; 
a substrate core; 
a conductive through-hole through the substrate core; and 
a magnetic sheath around the conductive through-hole, wherein the magnetic sheath is separated from the conductive through-hole by a barrier layer that is formed over an inner surface of the magnetic sheath and over first and second surfaces of the magnetic sheath, wherein the first surface of the magnetic sheath is not substantially coplanar with a first surface of the substrate core and wherein the second surface of the magnetic sheath is not substantially coplanar with a second surface of the substrate core, wherein a first film layer is formed over the first surface and a second film layer is formed over the second surface of the substrate core, and wherein the first and second film layers are in direct contact with the magnetic sheath.”
Allowable Subject Matter
Claims 1-11 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an inductor, comprising; 
a substrate core, the substrate core having an uppermost surface; 
a conductive through-hole through the substrate core; and 
a magnetic sheath around the conductive through hole, the magnetic sheath having an uppermost surface above the uppermost surface of the substrate core, 
wherein the magnetic sheath is separated from the conductive through hole by a barrier layer that is formed over an inner surface of the magnetic sheath and over first and second surfaces of the magnetic sheath, the barrier layer further vertically overlapping with the substrate core.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-11 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 26 recites, an inductor, comprising; 
a substrate core; 
a conductive through-hole through the substrate core; and 
a magnetic sheath around the conductive through hole, wherein the magnetic sheath is separated from the conductive through hole by a barrier layer that is formed over an inner surface of the magnetic sheath and over first and second surfaces of the magnetic sheath, 
wherein the first surface of the magnetic sheath is not substantially coplanar with a first surface of the substrate core and wherein the second surface of the magnetic sheath is not substantially coplanar with a second surface of the substrate core, 
wherein a first film layer is formed over the first surface and a second film layer is formed over the second surface of the substrate core, and wherein the first and second film layers are in direct contact with the magnetic sheath.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALCOLM BARNES/
Examiner, Art Unit 2837
5/6/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837